Citation Nr: 0300749	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for loss of the 
right testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active service from May 10, 1944 
to November 18, 1945, and from October 3, 1950 to November 
30, 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, inter alia, 
denied the veteran's claims of entitlement to service 
connection for malaria, and entitlement to service 
connection for loss of the right testicle.  As outlined 
below, appropriate development as to these issues have 
been completed and the case is now ready for appellate 
review.


FINDINGS OF FACT

1. All evidence necessary for review of the issues 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.

2.  Malaria has not been shown by competent medical 
evidence to have existed either in service or post-
service.  

3.  It has been shown by medical evidence that a right 
testicle disorder pre-existed both the veteran's periods 
of service.

4.  The veteran's pre-existing right testicle disorder did 
not increase in severity during the veteran's periods of 
service beyond the natural progress of the disease  and 
was not shown by competent medical evidence to have been 
permanently aggravated therein.  

5.  There is no evidence of the loss of the veteran's 
right testicle.  


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service 
and service connection for malaria is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  The presumption that the veteran was sound at entry 
into the second period of service is rebutted, in that a 
right testicle disorder pre-existed his two periods of 
service.  38 U.S.C.A. § 1111 (West 1991).

3.  The veteran's pre-existing right testicle disorder was 
not incurred in or aggravated by service and service 
connection for loss of the right testicle is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection 
for malaria and entitlement to service connection for the 
loss of the right testicle.  He argues that he underwent a 
tonsillectomy in 1948, and was told that his tonsils were 
full of malaria.  He further argues that he was told at 
that time that his right testicle was drying up and had to 
be removed, and eventually was.  He states that if it 
weren't for service, he would not have had these problems.  

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  In order 
to facilitate understanding of its decision, the pertinent 
law and VA regulations applicable to the issues on appeal 
will then be briefly set forth.  A brief factual 
background will then be set out.  Finally, the Board will 
analyze the veteran's claims individually.

Veterans Claims Assistance Act 

As noted in a March 2001 letter to the veteran from the 
RO, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of the issues has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2002).  In filing his claim of 
entitlement to service connection in March 1999, the 
veteran utilized VA Form 21-526, the form designated for 
such purposes.  The claim appeared substantially complete 
on its face.  The veteran clearly identified the 
disabilities in question and the benefits sought. 

The former well grounded claim requirement

In October 2001, the RO denied the veteran's claims for 
service connection based upon the merits of the evidence 
and not based upon finding that the claims were not well 
grounded.  The current standard of review requires that 
after the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

As indicated, the RO has adjudicated the issues listed 
above based on the substantive merits of the claim.  The 
veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that 
it can consider the substance of the veteran's appeal 
without prejudice to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
October 2001 rating decision and the November 2001 
statement of the case.  In those decisions, the veteran 
was advised that there was no competent medical evidence 
of malaria in service or following service, and no 
competent medical evidence that the pre-existing right 
testicle disorder was aggravated in service, or that his 
right testicle was removed in service.  A letter from the 
RO dated in March 2001 specifically advised the veteran of 
his rights and responsibilities under the VCAA.  In the 
March 2001 letter and the November 2001 statement of the 
case, the veteran was advised what evidence he should 
submit and that VA would assist him in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the 
veteran and the development which has been accomplished, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as 
they were identified by the veteran.  In the March 2001 
letter from the RO, the veteran was asked to submit the 
names of any private or VA medical providers who had 
treated him for the claimed disorders, along with 
completed authorizations, so that the RO could obtain any 
records identified.  The veteran responded to this 
request, and the available evidence was obtained.  It does 
not appear that there are any additional pertinent 
treatment records to be requested or obtained.  
Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed 
and was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  

A veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
existed prior to service will rebut the presumption.  38 
U.S.C.A. § 1111 (West 1991).  A pre-existing disease will 
be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991).

A disorder may also be service connected if the evidence 
of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Factual Background

As indicated above, the veteran had two periods of active 
service, the first from May 10, 1944 to November 18, 1945, 
and the second from October 3, 1950 to November 30, 1950.  

Service medical records show no complaints, treatment, or 
diagnosis of malaria in either of the veteran's two 
periods of active duty service.  

Service medical records for the veteran's first period of 
service include an entrance examination report of May 10, 
1944.  This report noted "varicocele mild left," and 
"undescended right testicle in abdomen."  It was indicated 
that this was not disqualifying.  There was no further 
reference to the veteran's right testicle in the service 
medical records for the veteran's first period of service.  

A VA treatment record for the period of time between the 
veteran's two periods of active service is a VA Record of 
Hospitalization that documents the hospitalization of the 
veteran between May and June, 1948.  The report noted the 
established clinical diagnoses as bilateral recurrent 
tonsillitis, follicular; deviation of the nasal septum; 
and cryptorchidism, right (i.e., undescended right 
testicle).  The operation performed during hospitalization 
was noted to be a tonsillectomy.  

Service medical records for the veteran's second period of 
active service include a physical examination report of 
October 5, 1950.  This report noted "left testicle 
absent."  It was indicated that this was not considered 
disqualifying.  The separation examination report, dated 
November 28, 1950, shows a notation of "absent left 
testicle."  There was no further reference to either of 
the veteran's testicles in the service medical records for 
the veteran's second period of service.  

Post-service medical records show no complaints, 
treatment, or diagnosis of malaria, and only a single 
reference in a November 2000 VA treatment record to the 
"removal [of a] testicle ]in the] 1950's," noted by 
history only.  

Analysis

It is the veteran's primary contention that he incurred 
malaria during service and the tonsillectomy performed in 
1948 was the result of his malaria.  He further argues 
that he was told at that time that his right testicle was 
drying up and had to be removed, and that it was 
eventually removed.  

Malaria

With respect to the claim of service connection for 
malaria, service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of current malaria.  
The Board finds that the preponderance of the evidence is 
against the current existence of malaria and that the 
Hickson element (1) has therefore not been satisfied.  By 
the same token, there is no medical evidence of in-service 
occurrence of malaria.  Hickson element (2) has not been 
satisfied either.  

It is noted that the veteran has argued that the 
tonsillectomy that was performed between his two periods 
of active service was the result of, or a residual of 
malaria that he had in service, and in essence contends 
that the absence of his tonsils is a residual of malaria.  
The veteran, however, as a lay affiant, is not competent 
to offer a medical opinion as to the etiology of the 
underlying recurrent tonsillitis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the 
basis of the symptoms of a disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2002); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of 
proof of a present malaria disability or its residuals 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. at 225.

Accordingly, the essential element of the current 
existence of the claimed malaria is missing and a grant of 
service connection is not warranted.  As to the question 
of according reasonable doubt to the veteran's claim, on 
the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding the 
current existence of malaria, and against finding its 
existence in service, and thus against the claim for 
service connection for malaria.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for malaria must 
be denied.

Loss of the Right Testicle

In this case, although the report of entrance examination 
for the veteran's first period of service noted an 
undescended right testicle, the report of entrance 
examination for the veteran's second period of service 
noted no physical defects with respect to the veteran's 
right testicle.  This assumes that the reference in that 
examination report to an absent left testicle was 
accurate, and not a mistake as to the side that had an 
absent testicle.  Consequently, the presumption of 
soundness as to the veteran's right testicle applies, but 
only as to the second period of service.  See Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  The presumption of 
soundness, however, is rebutted by clear and unmistakable 
evidence that a right testicle disorder, in the form of an 
undescended right testicle, was manifested upon the 
veteran's entry into his first period of service, and was 
further manifested in VA hospitalization records dated in 
1948, two years prior to the veteran's entry into his 
second period of service.  

When a condition is properly found to have been 
preexisting, either because it was noted at entry or 
because preexistence was demonstrated by clear and 
unmistakable evidence, the presumption of aggravation 
provides that a preexisting injury or disease will be 
considered aggravated by active service where there is an 
increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2002).  A temporary worsening of symptoms 
of a disability subject to exacerbation is not indicative 
of an increase in the severity of the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  C.F.R. § 3.306.

As the presumption of soundness has been rebutted, the 
remaining question then is whether the veteran's 
preexisting right testicle disorder was aggravated by 
service.  At this juncture, it should be noted that the 
medical evidence places at issue the question of whether 
the veteran has been mistaken, and in reality wanted 
service connection for an absent left testicle, since 
there is no medical evidence of an absent right testicle.  

If the veteran accurately seeks service connection for an 
absent right testicle, as he insists, his claim must fail 
based upon Hickson element (1) since there is no evidence 
of a current disorder manifested by an absent right 
testicle.  Even if there is some conflicting evidence as 
to whether the absent left testicle was actually an absent 
right testicle, or that the veteran has erroneously sought 
service connection for an absent right testicle, his claim 
must still fail since there is no evidence of the removal 
of either testicle in service, and if the testicle in 
question was removed prior to service, there is no 
evidence of aggravation of any testicle disorder, since 
there is no record of treatment pertaining to either 
testicle in service or post-service.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306. (2002).  In the instant case, on the basis 
of all the evidence of record, the Board must conclude 
that the preponderance of that evidence is against a 
finding that any testicle disorder was incurred in service 
or underwent an increase in severity during service.  
Moreover, the preponderance of the evidence leads to the 
conclusion that there was no aggravation in service of any 
testicle disorder, including the removal of a testicle, 
beyond that which was due to the natural progress of the 
condition.  C.F.R. § 3.306.

As the preponderance of the evidence weighs against the 
veteran's claim, there is no reason or basis upon which to 
find the existence of aggravation.  Hence, entitlement to 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1153.

While the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard 
to the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as 
to warrant resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for malaria is denied. 

Entitlement to service connection for loss of the right 
testicle is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

